         Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 1 of 10
                                                                          _ ODGEO
                                                                          _____ COPY

AbdulKhabir Wahid                                                 JUL 2 9 2019
3407 W. Port Au Prince Lane
Phoenix, Arizona [85053]                                     01.EPIK Us DISTRICT coum
                                                           � DISTI'OOT OF AAIZO�      '.
(480) 405-8854                                             ·0
                                                              1: HA . .        DEPUTY


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF ARIZONA




UNITED STATES

PLAINTIFF

                                MAGISTRATE: Eileen S. Willett

                                 Case No. CR-17-00360-001-PHX-JJT


Vs.




AbdulKhabir Wahid

Defendant




AFFIDAVIT FOR DEMAND TO DISMISS PRETRIAL VIOLATION DUE TO BREACH OF
TRUST AND BREACH OF A FIDUCIARY DUTY WITH CONSTRUCTIVE FRAUD AND
ILLEGAL ENFORCEMENT OF
       UNITED STATES CODE 18 U.S.C.§ 3148




Comes Now, AbdulKhabir Wahid Executor Generalis In Rerum Natura and making a
Special Appearance.

Your Honor I am a Living Being. The flesh lives and the blood flows.
I humbly ask for remedy.
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 2 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 3 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 4 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 5 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 6 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 7 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 8 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 9 of 10
Case 2:17-cr-00360-JJT Document 190 Filed 07/29/19 Page 10 of 10
